DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Fault Detection in Nuclear Power Plants Components by a Combination of Statistical Methods”, Di Maio et al. (referred hereafter Di Maio et al.).
Referring to claim 1, Di Maio et al. disclose a monitoring system for data collection in an industrial environment (Abstract; Figure 1), the system comprising:
a data collector communicatively coupled to a plurality of input channels connected to data collection points (e.g., signal 1, signal 2, …, signal N – Figure 2) operatively coupled to at least one industrial component (e.g., seals, hydraulic and engine components – page 835, 2nd col., last para.; Figure 1) of an industrial power station (e.g., power plants – pages 834-835, Introduction section), and configured to continuously receive data from the plurality of input channels (e.g., “The case study considers signals used to monitor the RCPs (reactor coolant pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” – page 835, The Case Study: lines 1-11; Figures 4 & 7);
a data acquisition circuit structured to interpret a plurality of detection values from the plurality of input channels (e.g., “The case study considers signals used to monitor the RCPs (reactor coolant pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” – page 835, The Case Study: lines 1-11; Figures 4 & 7);
a data analysis circuit structured to utilize an expert system diagnostic tool (e.g., artificial neural network (ANN)/genetic algorithm (GA) – page 835, The Hybrid Approach for Signal Grouping, With AAKR Modelling for Signal Reconstruction section; Figure 2) to identify an off-nominal process state (e.g., abnormal conditions/faults) in response to the plurality of detection values (pages 836-837, A. The SPRT Method section, Figure 3; pages 837-838, B. SPRT Application to the Case of RCP of a PWR section, Figure 4); and
a response circuit to adjust a process parameter in response to the off-nominal process state (pages 838-843, C. SPRT Parameters Setting section; Figures 7-19). 
As to claim 2, Di Maio et al. disclose a monitoring system for data collection in an industrial environment (Abstract; Figure 1), wherein the off-nominal process state is at least one of a failure state, a safety state (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants’ (NPPs’) availability and safety. The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms” – pages 834-835, Introduction section; Figures 1 & 2), or a maintenance state. 
Referring to claim 3, Di Maio et al. disclose a monitoring system for data collection in an industrial environment (Abstract; Figure 1), wherein the off-nominal process state comprises a continuously monitored state (e.g., “The case study considers signals used to monitor the RCPs (reactor coolant pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant).” – page 835, The Case Study: lines 1-11; Figures 1-2, 4 & 7). 
Abstract; Figure 1), wherein the continuously monitored state comprises at least one of a component temperature or a component pressure of the at least one industrial component (e.g., “Two different approaches to grouping can be implemented: filter, and wrapper. The former bases the grouping on characteristics a priori judged to be favorable for condition monitoring, e.g., physical and functional homogeneity (i.e., groups are made only by temperature signals, or only by pressure signals), irrespective of the signal reconstruction modeling technique used [24], [27].” – page 834, Introduction: 5th para./e.g., “Group 1 has 30 signals related to the different temperatures measured in different parts of the RCP (e.g., seals, and hydraulic and engine components)” – page 835, 2nd col., last para.). 

Referring to claim 5, Di Maio et al. disclose a monitoring system for data collection in an industrial environment (Abstract; Figure 1), wherein the expert system diagnostic tool comprises at least one of a rule-based expert system or a model-based expert system structured to identify changes in a noise pattern of the industrial component (e.g., “Notice that the approximate theoretical ASN 1) is directly proportional to σ2, meaning the larger σ2, the noisier are the observed values and the more difficult a decision is” – page 837, 1st col., 3rd – 4th para.; Figure 4 showing “the abnormal conditions’ measurements and their reconstructions by the AAKR model” & Figure 7 showing “the measurements and the reconstructions obtained by the AAKR reconstruction models” depicted by blue line for “True signal value” and red dot for “Reconstruction” and Figure 8 showing difference between the “True signal value” and the “Reconstruction”, the residuals representing a noise pattern of the industrial component.). 

As to claim 6, Di Maio et al. disclose a monitoring system for data collection in an industrial environment (Abstract; Figure 1), wherein the expert system diagnostic tool uses a library of stored noise patterns (e.g. XM : Number of historical patterns used to perform the hybrid signal grouping; σ2: Variance of H0  and H1, i.e., noise of x→obs – page 835, The Case Study: lines 1-11; pages 837-838, B. SPRT Application to the Case of RCP of a PWR section). 
Referring to claim 7, Di Maio et al. disclose a monitoring system for data collection in an industrial environment (Abstract; Figure 1), wherein the response circuit changes a data collection package as a result of identifying the off-nominal process state (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants’ (NPPs’) availability and safety. The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms” – pages 834-835, Introduction section; Figures 1 & 2). 
As to claim 8, Di Maio et al. disclose a monitoring system for data collection in an industrial environment (Abstract; Figure 1), wherein the response circuit is further structured to adjust the process parameter by adjusting an equipment package (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants’ (NPPs’) availability and safety. The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms” – pages 834-835, Introduction section; Figures 1 & 2). 
Referring to claim 9, Di Maio et al. disclose a monitoring system for data collection in an industrial environment (Abstract; Figure 1), wherein adjusting the equipment package comprises at least one of: changing an equipment type, changing operating parameters for a piece of equipment (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants’ (NPPs’) availability and safety. The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms” – pages 834-835, Introduction section; Figures 1 & 2), initiating amelioration of an equipment issue, or making recommendations regarding future equipment for a system. 
As to claim 10, Di Maio et al. disclose a monitoring system for data collection in an industrial environment (Abstract; Figure 1), wherein the response circuit rebalances process loads between components to extend a life of a component, improve a probability of process success (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants’ (NPPs’) availability and safety. The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms” – pages 834-835, Introduction section; page 836, Fault Detection: lines 1-5; pages 836-837, A. The SPRT Method section; Figures 1-3), or facilitate maintenance on a component. 
Abstract; Figure 1), further comprising a haptic feedback circuit providing a haptic feedback instruction as an alert or notification to a user to alert or notify the user that the off-nominal process state has been identified (e.g., “Fig. 18 shows the outcomes of the SPRT. Starting from t = 201 hours, that is the onset of the abnormal conditions with μ = μ1 = 0.11, the alarm flag is already raised with very high probability. See that the ASN is larger than that obtained in Fig. 11 due to the fact that the theoretical ASN is not at its minimum (which can be reached with very large values of μ1, see Fig. 19). However, assuming μ1 = 0.11 has allowed a guarantee of a good trade-off between small ASN and the reliability of the decision provided by the SPRT.” - page 843, 1st col., 1st para.; Figures 11 & 18-19; Table II). 
As to claim 12, Di Maio et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), the method comprising:
collecting data from a data collector communicatively coupled to a plurality of input channels connected to data collection points (e.g., signal 1, signal 2, …, signal N – Figure 2) operatively coupled to at least one industrial component (e.g., seals, hydraulic and engine components – page 835, 2nd col., last para.; Figure 1) of an industrial power station (e.g., power plants – pages 834-835, Introduction section), and configured to continuously receive data from the plurality of input channels (e.g., “The case study considers signals used to monitor the RCPs (reactor coolant pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” – page 835, The Case Study: lines 1-11; Figures 4 & 7);
interpreting a plurality of detection values from the plurality of input channels (e.g., “The case study considers signals used to monitor the RCPs (reactor coolant pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant).” – page 835, The Case Study: lines 1-11; Figures 4 & 7);
utilizing an expert system diagnostic tool (e.g., artificial neural network (ANN)/genetic algorithm (GA) – page 835, The Hybrid Approach for Signal Grouping, With AAKR Modelling for Signal Reconstruction section; Figure 2) to identify an off-nominal process state (e.g., abnormal conditions/faults) in response to the plurality of detection values (pages 836-837, A. The SPRT Method section, Figure 3; pages 837-838, B. SPRT Application to the Case of RCP of a PWR section, Figure 4); and
pages 838-843, C. SPRT Parameters Setting section; Figures 7-19). 
Referring to claim 13, Di Maio et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), wherein the off-nominal process state is at least one of a failure state, a safety state (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants’ (NPPs’) availability and safety. The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms” – pages 834-835, Introduction section; Figures 1 & 2), or a maintenance state. 
As to claim 14, Di Maio et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), wherein the off-nominal process state comprises a continuously monitored state (e.g., “The case study considers signals used to monitor the RCPs (reactor coolant pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant).” – page 835, The Case Study: lines 1-11; Figures 1-2, 4 & 7). 
Referring to claim 15, Di Maio et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), wherein the continuously monitored state comprises a safety state of the at least one industrial component of an industrial power station (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants’ (NPPs’) availability and safety. The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms” – pages 834-835, Introduction section; Figures 1 & 2). 
As to claim 16, Di Maio et al. disclose an apparatus for monitoring data collection in an industrial environment (Abstract; Figure 1), the apparatus comprising:
a data collector communicatively coupled to a plurality of input channels connected to data collection points (e.g., signal 1, signal 2, …, signal N – Figure 2) operatively coupled to at least one industrial component (e.g., seals, hydraulic and engine components – page 835, 2nd col., last para.; Figure 1) e.g., power plants – pages 834-835, Introduction section), and configured to continuously receive data from the plurality of input channels (e.g., “The case study considers signals used to monitor the RCPs (reactor coolant pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” – page 835, The Case Study: lines 1-11; Figures 4 & 7);
a data acquisition circuit structured to interpret a plurality of detection values from the plurality of input channels (e.g., “The case study considers signals used to monitor the RCPs (reactor coolant pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” – page 835, The Case Study: lines 1-11; Figures 4 & 7);
a data analysis circuit structured to utilize an expert system diagnostic tool (e.g., artificial neural network (ANN)/genetic algorithm (GA) – page 835, The Hybrid Approach for Signal Grouping, With AAKR Modelling for Signal Reconstruction section; Figure 2) to identify an off-nominal process state (e.g., abnormal conditions/faults) in response to the plurality of detection values (pages 836-837, A. The SPRT Method section, Figure 3; pages 837-838, B. SPRT Application to the Case of RCP of a PWR section, Figure 4), wherein the expert system diagnostic tool comprises at least one of a rule-based expert system or a model-based expert system structured to identify changes in a noise pattern of the at least one industrial component (e.g., “Notice that the approximate theoretical ASN 1) is directly proportional to σ2, meaning the larger σ2, the noisier are the observed values and the more difficult a decision is” – page 837, 1st col., 3rd – 4th para.; Figure 4 showing “the abnormal conditions’ measurements and their reconstructions by the AAKR model” & Figure 7 showing “the measurements and the reconstructions obtained by the AAKR reconstruction models” depicted by blue line for “True signal value” and red dot for “Reconstruction” and Figure 8 showing difference between the “True signal value” and the “Reconstruction”, the residuals representing a noise pattern of the industrial component); and
a response circuit to adjust a process parameter in response to the off-nominal process state (pages 838-843, C. SPRT Parameters Setting section; Figures 7-19). 
Referring to claim 17, Di Maio et al. disclose an apparatus for monitoring data collection in an industrial environment (Abstract; Figure 1), wherein the expert system diagnostic tool uses a library of stored noise patterns (e.g. XM : Number of historical patterns used to perform the hybrid signal grouping; σ2: Variance of H0  and H1, i.e., noise of x→obs – page 835, The Case Study: lines 1-11; pages 837-838, B. SPRT Application to the Case of RCP of a PWR section). 
As to claim 18, Di Maio et al. disclose an apparatus for monitoring data collection in an industrial environment (Abstract; Figure 1), wherein the response circuit changes a data collection package as a result of identifying the off-nominal process state (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants’ (NPPs’) availability and safety. The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms” – pages 834-835, Introduction section; Figures 1 & 2). 
Referring to claim 19, Di Maio et al. disclose an apparatus for monitoring data collection in an industrial environment (Abstract; Figure 1), wherein the response circuit is further structured to adjust the process parameter by adjusting an equipment package, wherein adjusting the equipment package comprises changing an equipment type, changing operating parameters for a piece of equipment, initiate amelioration of an equipment issue, or making recommendations regarding future equipment (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants’ (NPPs’) availability and safety. The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms” – pages 834-835, Introduction section; Figures 1 & 2). 
As to claim 20, Di Maio et al. disclose an apparatus for monitoring data collection in an industrial environment (Abstract; Figure 1), wherein the off-nominal process state comprises an operating condition where electrical power is still supplied to the at least one industrial component (e.g., “The case study considers signals used to monitor the RCPs (reactor coolant pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant).” – page 835, The Case Study: lines 1-11; Figures 1-2, 4 & 7), the apparatus further comprising a haptic feedback circuit providing a haptic feedback instruction as an alert or notification to a user to alert or notify the user that the off-nominal process state has been identified (e.g., “Fig. 18 shows the outcomes of the SPRT. Starting from t = 201 hours, that is the onset of the abnormal conditions with μ = μ1 = 0.11, the alarm flag is already raised with very high probability. See that the ASN is larger than that obtained in Fig. 11 due to the fact that the theoretical ASN is not at its minimum (which can be reached with very large values of μ1, see Fig. 19). However, assuming μ1 = 0.11 has allowed a guarantee of a good trade-off between small ASN and the reliability of the decision provided by the SPRT.” - page 843, 1st col., 1st para.; Figures 11 & 18-19; Table II). 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Maio et al. as applied to claim 16 above, and further in view of “The Acoustic Background Noise of an Operating Liquid Metal Fast Breeder Reactor, EBR-II”, Carey et al. (referred hereafter Carey et al.).

In regard claims 21-22, Di Maio et al. do not expressively disclose:


wherein the first noise is a vibration noise and the second noise is an ambient noise, and wherein identifying the off-nominal process state includes predicting the off-nominal process state based on the noise pattern as cited in claim 22.

Carey et al., in a same field of endeavor, disclose that it is known in the art to provide:

the noise pattern includes a first noise generated by the at least one industrial component (e.g., flow induced vibrations, pump and mechanical noise – page 393, Introduction section) and a second noise generated by a second component (e.g., reactor ambient noise background - page 393, Introduction section) as cited in claim 21; 
wherein the first noise is a vibration noise (e.g., flow induced vibrations, pump and mechanical noise – page 393, Introduction section) and the second noise is an ambient noise (e.g., reactor ambient noise background - page 393, Introduction section), and wherein identifying the off-nominal process state (e.g., abnormal event such as boiling due to loose part or a damaged fuel subassembly) includes predicting the off-nominal process state based on the noise pattern (pages 394-396, Preliminary Results section; page 396, Conclusions section) as cited in claim 22.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Carey et al. into Di Maio et al. reference to provide a basis for the surveillance of the reactor by establishing a normal noise background.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Carey et al..
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Di Maio et al. and Carey et al. to obtain the invention as specified in claims 21-22. 

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on the rejection in section 2 above and to new claims 21-22 based on the new ground of rejection in section 3 above.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/TOAN M LE/Primary Examiner, Art Unit 2864